Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
This office action is response to 07/19/2021. Claims 1-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-15 in Remarks, filed 12/31/2021, with respect to claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cotter et al (US 8,820,638) in view of Nishizawa et al (US 2007/0125866)), have been fully considered and are persuasive.  Applicant filed IDS on 07/19/21. IDS considered and entered. 
Allowable Subject Matter
3.       Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Conclusion
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MIRZA F ALAM/Primary Examiner, Art Unit 2689